 

Exhibit 10.4

 

Execution Version

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (the “Indemnification Agreement”), dated as of
August 31, 2020, is entered into by and between LF Capital Acquisition Corp., a
Delaware corporation (“Parent”), Level Field Capital, LLC, a Delaware limited
liability company (“Sponsor”), Landsea Holdings Corporation, a Delaware
corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Indemnification Agreement,
Parent, LFCA Merger Sub, Inc., a Delaware corporation, the Company and Landsea
Homes Incorporated, a Delaware corporation, will enter into that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”);

 

WHEREAS, concurrently with the execution of this Indemnification Agreement and
in connection with the transactions contemplated by the Merger Agreement, Parent
will enter into that certain Founders Share Waiver Agreement (the “Founders’
Waiver Agreement”) with certain funds and accounts managed by Subsidiaries of
BlackRock, Inc., a Delaware corporation (collectively, together with their
successor, assigns and transferees as permitted thereunder, the “BlackRock
Holders”), dated as of the date hereof;

 

WHEREAS, as a material inducement for the Company to enter into the Merger
Agreement, Parent and Sponsor have agreed to certain obligations with respect to
the Founders’ Waiver Agreement, and have agreed to enter into this
Indemnification Agreement to memorialize the same;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Merger Agreement.

 

2.           Parent hereby agrees not to amend, waive, terminate or otherwise
modify the Founders’ Waiver Agreement without the Company’s prior written
consent.

 

3.           If the Company determines in good faith that there was a breach of
the Founders’ Waiver Agreement, upon a request in writing by the Company, Parent
hereby agrees to promptly seek to specifically enforce, at its sole cost and
expense, the BlackRock Holders’ obligations under the Founders’ Waiver Agreement
in accordance with the terms thereof. The parties further agree that Sponsor
shall defend, indemnify and hold harmless the Company and Parent against any
actions, suits, or causes of action against such party, including, but not
limited to, any reasonable and documented out-of-pocket costs or expenses
incurred by such party in connection with the enforcement of this Agreement or
the Founders’ Waiver Agreement (but in each case excluding any internally
allocated costs).

 

   

 

  

4.           In the event that the waiver of the BlackRock Holders’ respective
rights under the anti-dilution and conversion provisions of Section 4.3(b)(ii)
of the Parent Charter contemplated by Section 2 of the Founders’ Waiver
Agreement is ineffective or is otherwise waived by the Parent and, as a result,
the outstanding shares of Parent Class B Stock held by the BlackRock Holders’
(as set forth in the Founders’ Waiver Agreement, such shares the “BlackRock
Shares”) are not converted into shares of Parent Class A Stock upon Closing on a
one-for-one basis in accordance with the Initial Conversion Ratio (as defined in
the Parent Charter), immediately after the Closing, Sponsor shall automatically
and irrevocably surrender and forfeit to Parent, for no consideration and as a
contribution to the capital of Parent, a number of shares of Parent Class A
Stock (for the avoidance of doubt, excluding in the calculation of such amount
such shares of Parent Class A Stock required to be deferred and/or forfeited by
Sponsor pursuant to the Sponsor Surrender Agreement) equal to (a) such number of
shares of Parent Class A Stock the BlackRock Shares were converted into at or as
a result of the Closing less (b) the number of BlackRock Shares outstanding
immediately prior to the Closing.

 

5.           No party hereto may assign or otherwise transfer, directly or
indirectly, its rights or obligations under this Indemnification Agreement to
any other party without the prior written consent of the other parties hereto.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
terms of this Indemnification Agreement are binding on and shall inure to the
benefit of their respective successors and assigns.

 

6.           This Indemnification Agreement shall terminate, and have no further
force and effect, as of the earlier to occur of (a) two (2) days after the
Closing and (b) the termination of the Merger Agreement in accordance with its
terms prior to the Effective Time; provided, however, that the indemnification
obligations of Sponsor as set forth in this Agreement shall survive until
settlement thereof.

 

7.           This Indemnification Agreement may be executed in counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

8.           All issues and questions concerning the construction, validity,
interpretation and enforceability of this Indemnification Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The parties hereto (i) all agree that any action, proceeding, claim
or dispute arising out of, or relating in any way to, this Indemnification
Agreement shall be brought and enforced in the courts of the State of Delaware
or the federal courts located in the State of Delaware, and irrevocably submit
to such jurisdiction and venue, which jurisdiction and venue shall be exclusive
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum. 

  

9.           EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 9.

 

[signature page follows]

 

 2 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first written above.

 

  LF CAPITAL ACQUISITION CORP.         By: /s/ Scott Reed         



  Name: Scott Reed   Title: President         Level Field Capital, LLC

 

  By: /s/ Elias Farhat



  Name: Elias Farhat   Title: Manager         Landsea HOLDINGS CORPORATION

 

  By: /s/ John Ho



  Name: John Ho   Title: CEO

 

[Signature Page to Indemnification Agreement]

 

   

 